Claimant was a salesman selling advertising for the H. A. Manning Co., a publisher of directories of cities located in various parts of the State and elsewhere; and for these services he received a salary and a commission on all sales. During the week preceding the accident he was engaged in his employment in the city of Ithaca, and during the period between April and Hovember preceding he performed his work in more than a dozen other communities throughout the States of New York and Maine. Claimant resided at Fulton, N. Y., and commonly spent the weekends at home, as his fellow salesmen spent the weekends at their respective homes. Sometime during the week before the accident an appointment was made to meet and interview a prospective customer at the latter’s home in Ithaca on Sunday evening at nine o’clock. About six o’clock in the afternoon of Hovember 16, 1930, after having dinner with his sister, claimant left Syracuse for Ithaca over the usually traveled route, for the purpose of keeping his appointment with the prospective customer mentioned. It was raining and the highway was wet. Several miles before reaching Ithaca his automobile skidded, and he met with an accident, and sustained injuries. There was no rule of the employer against interviewing customers on Sunday and that practice was pursued without objection. The claimant at the time of the injury was a traveling salesman, working on commission, and was then in the pursuit of his employment, and the accident arose out of and *871in the course of his employment. (Theyken v. Diplomat Products, Inc., 243 App Div. 822, and the cases therein cited; afld., 268 N. Y. 168.) Decision reversed, with costs to the claimant against the State Industrial Board, and claim remitted to the Board to make an award to the claimant. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents.